Citation Nr: 0501077	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-32 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable evaluation for hemorrhoids.

2.  Entitlement to a compensable evaluation for a 
postoperative scar on the right breast.

3.  Entitlement to service connection for migraine headaches 
secondary to service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The veteran served on active duty from November 1948 to 
January 1949 and from May 1950 to March 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2002 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).

On May 12, 2004, a videoconference hearing was held before 
Christopher J. Gearin, who is the Acting Veterans Law Judge 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b), 
(c) (West 2002).  A transcript of that hearing has been 
associated with the record on appeal.

The issues of entitlement to a compensable evaluation for a 
postoperative scar on the right breast and entitlement to a 
compensable evaluation for hemorrhoids will be addressed in 
the Remand portion of this document.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has a current diagnosis of migraine 
headaches.

3.  The veteran's migraine headaches are proximately due to 
or the result of his service-connected bilateral hearing 
loss.


CONCLUSION OF LAW

Service connection is warranted for migraine headaches 
secondary to service-connected bilateral hearing loss.  
38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002); 38 C.F.R. 
§ 3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records show no history, 
complaints, or treatment for headaches.

In an October 1970 rating decision, the RO granted the 
veteran's claim of entitlement to service connection for high 
frequency hearing loss.

In an August 2002 statement, S. C., M.D. (Dr. C.), stated 
that the veteran suffered from migraine headaches as a result 
of the stress from hearing loss.

At a December 2002 VA audio examination, a VA examiner 
evaluated the veteran for migraine headaches.  According to 
the examiner, the veteran stated that he had had headaches 
most of his life, even in his childhood and adolescence.  At 
that time, the headaches were infrequent, approximately once 
per month, and were associated with nausea, photophobia, and 
phonophobia.  The veteran would lie down in the dark.  The 
headaches had become more frequent, approximately once every 
two weeks, since approximately three years previously.  The 
intensity of the pain had been about the same.  The veteran 
had had hearing loss since the 1960s in service.  The 
veteran's family history was significant for migraine type 
headaches in his sister.  The examiner diagnosed headaches 
that were consistent with migraine headaches.  The examiner 
opined that the headaches were not due to the veteran's 
hearing loss.  The examiner explained that migraine type 
headaches are inherited and tend to be brought out by various 
environmental stresses.  The examiner added that the 
headaches seemed to have preceded the onset of the veteran's 
hearing loss.

In a March 2003 statement, D. O., M.D. (Dr. O.), a board-
certified neurologist, stated that he had examined the 
veteran in February 2003.  The veteran suffered from extreme 
headaches.  Dr. O. opined that the veteran's headaches were a 
direct result of the veteran's hearing loss.  Dr. O. 
explained that he had seen previously the correlation between 
service-related hearing loss and headaches as an aftermath.

In an October 2003 statement, Dr. O. added that, based upon 
his testing and examination of the veteran, he strongly felt 
that the veteran's headaches were related to the veteran's 
service-connected hearing loss.

At the May 12, 2004 hearing, the veteran testified that he 
did not tell the VA examiner who evaluated him in December 
2002 that he had had migraine headaches intermittently 
throughout his life.  The veteran attributed his headaches to 
his frustration resulting from his hearing difficulties.  The 
veteran testified that his headaches had begun approximately 
six years previously when his hearing loss had worsened.

In a May 2004 examination report, J. H., M. D. (Dr. H.), 
stated that he concurred with the opinions of Dr. O. and Dr. 
C. that the veteran had migraine headaches as a result of his 
service-connected hearing loss.  He had reviewed their 
statements.  Diagnoses included migraine headaches related to 
hearing loss.

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability that 
is proximately due to or the result of service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board must assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. 
Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).  When, after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding 
service origin, the degree of disability, or any other point, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 3.102 (2004).

In this case, the evidence shows that the veteran currently 
has migraine headaches; therefore, he satisfies the criterion 
of having a current disability.  There is evidence in the 
record that the veteran's migraine headaches are caused by or 
aggravated by his service-connected hearing loss.  Three 
private physicians, including a board-certified neurologist, 
have opined that the veteran's migraine headaches are the 
result of his service-connected hearing loss.  Although a VA 
examiner in December 2002 opined that the veteran's migraine 
headaches were not the result of his hearing loss because 
they had persisted throughout the veteran's life and had 
predated the veteran's hearing loss, the Board discounts the 
opinion by that physician.  Initially, the Board notes that 
although the RO in its rating decision identified that 
physician as a neurologist, the physician is not so 
identified in the examination report.  More significantly, 
however, the history relied upon by the physician-that the 
veteran had had migraine headaches since childhood-is simply 
not supported by the evidence of record.  The veteran's 
service medical records, spanning approximately 20 years of 
the veteran's life, show no evidence of headaches.  In 
medical histories taken in conjunction with the veteran's 
enlistment and separation examinations, the veteran 
specifically denied a history of severe or frequent 
headaches.  Further, the veteran denied having told the VA 
examiner that he had had headaches for his entire life.  He 
explained that the onset of his headaches had been 
approximately six years previously.  Given the inaccurate 
medical history relied upon by the physician, the Board 
accords no weight to the December 2002 medical opinion 
rejecting a relationship between the veteran's headaches and 
his hearing loss.  Thus, there is no credible evidence 
refuting a causal relationship between the veteran's 
headaches and his service-connected hearing loss.  
Accordingly, the evidence supports the veteran's claim of 
entitlement to service connection on a secondary basis.

Finally, the Board must note that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  VA has since promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  The VCAA and implementing 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).

As the favorable decision explained above clearly does no 
prejudice to the veteran, no additional information, 
evidence, or discussion of VCAA compliance is necessary to 
decide the claim.


ORDER

Service connection for migraine headaches secondary to 
service-connected bilateral hearing loss is granted, subject 
to the laws and regulations governing to the award of 
monetary benefits.


REMAND

The issues of entitlement to a compensable evaluation for a 
postoperative scar on the right breast and entitlement to a 
compensable evaluation for hemorrhoids are not yet ready for 
appellate review.

During the pendency of this appeal, regulatory changes 
amended the rating criteria for evaluating skin disorders 
such as the veteran's postoperative scar.  See 67 Fed. Reg. 
49590-49599 (July 31, 2002).  This amendment was effective 
August 30, 2002.  When a law or regulation changes after a 
claim has been filed but before the administrative appeal 
process has been concluded, VA must determine whether the law 
or regulation identifies the type of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  The new provision should not be applied 
to the claim if it would produce retroactive effects.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003) ("[S]tatutes or 
regulations liberalizing the criteria for entitlement to 
compensation . . . may be applied to pending claims because 
their effect would be limited to matters of prospective 
benefits.").  However, where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  For any date prior to August 30, 
2002, the revised regulations regarding skin disorders cannot 
be applied.

Additionally, the Board notes that the record is ambiguous 
regarding the veteran's symptoms from his postoperative scar.  
In October 2002 a VA examiner diagnosed "[p]ostoperative 
status removal benign, breast lesion right breast with 
nontender scar."  However, in the examination report, the 
examiner noted that there was "very little if any 
tenderness" associated with the scar.  Additionally, in a 
May 2004 examination report, J. H., M.D. (Dr. H.) noted that 
the scar on the veteran's right breast was tender to touch.  
Where the record does not adequately reveal the current state 
of the claimant's disability, the fulfillment of the 
statutory duty to assist requires a thorough and 
contemporaneous medical examination.  Suttman v. Brown, 5 
Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 
Vet. App. 121, 124 (1991).  A current, complete examination 
of the veteran's scar should be obtained.

The record indicates that the veteran's service-connected 
hemorrhoids have increased in severity since he was last 
examined in October 2002.  At that time, no hemorrhoids were 
seen.  In a May 2004 statement, S. C., M.D. (Dr. C.), stated 
that the veteran had internal and external hemorrhoids and 
fecal incontinence.  Where the record does not adequately 
reveal the current state of the claimant's disability, the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination.  Suttman, 5 
Vet. App. at 138; see also Snuffer v. Gober, 10 Vet. App. 
400, 408 (1997) (requiring a new examination where the 
claimant asserts that a disability has increased in severity 
since the time of the last VA examination).

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Obtain the names and addresses of all 
medical care providers who treated the 
veteran for hemorrhoids since August 
2002.  After securing the necessary 
release(s), obtain any records that are 
not already contained in the claims 
folder, including records from S. C., 
M.D., and D. H., M.D.

2.  Provide a VA rectum and anus 
examination to the veteran to evaluate 
the severity of his service-connected 
hemorrhoids.

The claims folder, including the report 
of an October 2002 VA rectum and anus 
examination, a May 2004 statement from S. 
C., M.D., and a May 2004 examination 
report from J. H., M.D., should be made 
available to the examiner for review 
before the examination.  The examiner 
must verify in the examination report 
that the claims folder has been reviewed.

All relevant inquiries on the examination 
worksheet should be completed.  The 
examiner should note additionally whether 
the veteran's symptoms include large or 
thrombotic hemorrhoids, irreducible 
hemorrhoids, excessive redundant tissue 
evidencing frequent recurrences, 
persistent bleeding with secondary 
anemia, or fissures.

If a non-physician conducts the 
examination, a physician must sign the 
examination report.

3.  Provide a VA scars examination to the 
veteran to evaluate the severity of his 
service-connected post-operative scar on 
the right breast.

The claims folder, including the report 
of an October 2002 VA rectum and anus 
examination, a May 2004 statement from S. 
C., M.D., and a May 2004 examination 
report from J. H., M.D., should be made 
available to the examiner for review 
before the examination.  The examiner 
must verify in the examination report 
that the claims folder has been reviewed.

All relevant inquiries on the examination 
worksheet should be completed.

If a non-physician conducts the 
examination, a physician must sign the 
examination report.

4.  After the development requested above 
has been completed to the extent 
possible, review the record.  If any 
benefit sought on appeal remains denied, 
furnish a supplemental statement of the 
case to the veteran and his 
representative and give them the 
opportunity to respond thereto.  The SSOC 
should set forth all pertinent laws and 
regulations, including the old and 
amended rating criteria for scars, and 
should include a discussion of the 
application of those laws and regulations 
to the evidence.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


